EXHIBIT 99.2 Jack M. Alvo 115 West 73rd St., Unit 6D New York, NY10023 December 2, 2013 Board of Directors Astika Holdings, Inc. 7000 W. Palmetto Park Road, Suite 409 Boca Raton, FL33433 Ladies and Gentlemen: I hereby resign as a Director and Secretary of Astika Holdings, Inc., a Florida corporation (the “Company”), effective immediately.My resignation does not in any way imply or infer any dispute or disagreement with the Company or its management relating to the Company’s operations, policies or practices. Sincerely, /s/ Jack M. Alvo Jack M. Alvo
